Case 2:19-cv-06572-PSG-RAO Document 2-1 Filed 07/30/19 Page 1 of 18 Page ID #:214




                 ATTACHMENT 1
Case 2:19-cv-06572-PSG-RAO Document 2-1 Filed 07/30/19 Page 2 of 18 Page ID #:215



    1   SHAWN G. HANSEN (SBN 197033)
        shansen@nixonpeabody.com
    2   SETH D. LEVY (SBN 217638)
        slevy@nixonpeabody.com
    3   STACI JENNIFER RIORDAN (SBN 232659)
        sriordan@nixonpeabody.com
    4   VINCENT K. YIP (SBN 170665)
        vyip@nixonpeabody.com
    5   PETER J. WIED (SBN 198475)
        pwied@nixonpeabody.com
    6   NIXON PEABODY LLP
        300 South Grand Avenue, Suite 4100
    7   Los Angeles, CA 90071-3151
        Telephone: (213) 629-6000
    8   Facsimile: (213) 629-6001
    9   MATTHEW A. RICHARDS (SBN 233166)
        mrichards@nixonpeabody.com
   10   TRACY STEINDEL ICKES (SBN 317380)
        tickes@nixonpeabody.com
   11   NIXON PEABODY LLP
        One Embarcadero Center, Suite 3200
   12   San Francisco, CA 94111-3739
        Telephone: (415) 984-8200
   13   Facsimile: (415) 984-8300
   14   Attorneys for Plaintiff
        THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
   15
   16                       UNITED STATES DISTRICT COURT
   17                     CENTRAL DISTRICT OF CALIFORNIA
   18
   19   THE REGENTS OF THE                      Case No. 2:19-cv-6572
        UNIVERSITY OF CALIFORNIA,
   20
                    Plaintiff,                  COMPLAINT FOR
   21                                           PATENT INFRINGEMENT
              vs.
   22
        TARGET CORPORATION,                     DEMAND FOR JURY TRIAL
   23
                    Defendant.
   24
   25
   26
   27
   28


                                      COMPLAINT
Case 2:19-cv-06572-PSG-RAO Document 2-1 Filed 07/30/19 Page 3 of 18 Page ID #:216



    1         Plaintiff The Regents of the University of California (“The Regents”) alleges
    2   as follows for its Complaint against Defendant Target Corporation (“Defendant”):
    3                                   INTRODUCTION
    4         1.    This is an action for patent infringement arising under 35 U.S.C. § 1 et
    5   seq. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and
    6   1338(a).
    7         2.    This case is about protecting the reinvention of the light bulb by a
    8   Nobel laureate-led team at the University of California, Santa Barbara
    9   (“UC Santa Barbara”), the theft of that technology by unlicensed foreign
   10   manufacturers, and the Defendant’s trafficking in infringing imports without proper
   11   compensation to The Regents.
   12         3.    Specifically, at issue is the Defendant’s infringement of The Regents’
   13   United States Patents 7,781,789 (“’789 patent”), 9,240,529 (“’529 patent”),
   14   9,859,464 (“’464 patent”), and 10,217,916 (“’916 patent”) (collectively, the
   15   “Asserted Patents”), which are fundamental to a new generation of light bulbs
   16   commonly referred to as “filament” LED light bulbs (illustrated below).
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
               Filament LED Light Bulb                          Filament LED
   28
                                                -1-
                                          COMPLAINT
Case 2:19-cv-06572-PSG-RAO Document 2-1 Filed 07/30/19 Page 4 of 18 Page ID #:217



    1         4.      The Regents brings this Complaint to spearhead a broader, national
    2   response to the existential threat to university technology transfer that is posed by
    3   the widespread disregard for university patent rights that is prevalent today.
    4         5.      Universities and research institutions across the country have
    5   established technology transfer offices to identify, protect, and license the
    6   intellectual property developed by their faculty, students, and other researchers.
    7   These offices sit at the interface between academia and the private sector. They
    8   leverage an interdisciplinary collection of skills to transform the fruits of a
    9   university’s research into commercial products and services by establishing and
   10   nurturing relationships between the university, where the research is conducted, and
   11   entities in the private sector, which manufacture and sell products embodying the
   12   university’s research. While as much an art as it is a science, the success of any
   13   technology transfer program is predicated on the private sector respecting the
   14   university’s intellectual property rights.
   15         6.      However, overseas manufacturers routinely take unfair advantage of
   16   academic openness. They exploit university intellectual property abroad with
   17   impunity and then traffic infringing goods into the U.S. market through what are
   18   often complex supply chains. By flooding the domestic market with unauthorized
   19   products, they cripple the ability of technology transfer programs to effectively
   20   license universities’ intellectual property. This undermines the universities’ rightful
   21   opportunity to share in the revenue generated through commercialization of their
   22   intellectual property – revenue that would support further research, education, and
   23   development of cutting-edge technologies and new scientific insights that benefit
   24   the public.
   25         7.      This case is a classic example of that very scenario. The Regents has
   26   expended and continues to expend significant resources to engineer, research,
   27   develop, and license the inventions that are the subject of this case, only to see
   28   those inventions stolen by unlicensed foreign manufacturers, imported into the
                                                -2-
                                            COMPLAINT
Case 2:19-cv-06572-PSG-RAO Document 2-1 Filed 07/30/19 Page 5 of 18 Page ID #:218



    1   U.S., and sold to an unwitting domestic consuming public by retailers that have the
    2   power to require their supply chains to respect The Regents’ intellectual property
    3   but have not done so.
    4         8.     Filament LED light bulbs may include a variety of filament LED
    5   configurations while still infringing the Asserted Patents, such as, without
    6   limitation, different shapes of filaments (e.g., spiral instead of linear), different
    7   numbers of filaments, and different lengths of filaments. All such configurations are
    8   included in the term “filament LED” as used in this Complaint.
    9         9.     The Regents has obtained and analyzed samples of filament LED light
   10   bulbs across a variety of retailers and brands, including but not limited to the
   11   Defendant and its Threshold branded products. All filament LED light bulbs The
   12   Regents has analyzed to date infringe at least one claim of the Asserted Patents.
   13   Accordingly, The Regents is informed and believes that filament LEDs have been
   14   commoditized by mass unlicensed manufacture and that substantially all filament
   15   LED light bulbs from unlicensed sources infringe at least one claim of the Asserted
   16   Patents.
   17         10.    The Regents brings this Complaint seeking just compensation for the
   18   use of the inventions claimed in the Asserted Patents consistent with The Regents’
   19   duty to serve as trustee for the people of the State of California and as steward of
   20   the University of California in fulfillment of its educational, research, and public
   21   service missions in the best interests of the people of the State of California.
   22         11.    UC Santa Barbara gave the Defendant notice of infringement of the
   23   ’789 and ’529 patents, among others, in a certified letter dated December 20, 2017,
   24   a copy of which is attached as Exhibit A.
   25
   26
   27
   28   Asterisks indicate allegations made upon information and belief.
                                               -3-
                                             COMPLAINT
Case 2:19-cv-06572-PSG-RAO Document 2-1 Filed 07/30/19 Page 6 of 18 Page ID #:219



    1               BACKGROUND OF FILAMENT LED LIGHT BULBS
    2         12.    The invention of the incandescent light bulb more than a century ago
    3   so profoundly changed the world that the light bulb became the very icon of
    4   invention. Reflecting Thomas Edison’s enduring fame for inventing the light bulb,
    5   many products on the market today that infringe the Asserted Patents are called
    6   “Edison” or “vintage” LED light bulbs because they resemble Edison’s iconic light
    7   bulbs with glowing filaments visible inside glass bulbs.
    8         13.    The patented filament LED technology invented at UC Santa Barbara
    9   enables light bulbs that replace traditional incandescent light bulbs and, in contrast,
   10   use a tiny fraction of the energy, don’t get hot, break less easily, and last up to ten
   11   or twenty years. Further, unlike compact fluorescent light bulb substitutes for
   12   incandescent light bulbs, the patented filament LED technology does not contain
   13   the toxic material mercury.*
   14         14.    Over the life of a filament LED light bulb, the inventions of the
   15   Asserted Patents yield savings in energy and replacement costs, relative to
   16   comparable incandescent light bulbs, that far exceed the cost of the filament LED
   17   light bulb itself. For example, the packaging of the Defendant’s infringing
   18   Threshold Dimmable Edison LED Vintage Style Bulb, Model: ST19/LEDG2/TAR,
   19   DPCI: XXX-XX-XXXX, touts 86% energy savings and ten times the life compared with
   20   a 40-watt incandescent light bulb—in a product the Defendant sells for $11.49 as
   21   reflected in Exhibit B, discussed below.
   22
   23
   24
   25
   26
   27
   28
                                                   -4-
                                            COMPLAINT
Case 2:19-cv-06572-PSG-RAO Document 2-1 Filed 07/30/19 Page 7 of 18 Page ID #:220



    1         15.    Moreover, compared with other LED light bulb designs, filament LED
    2   light bulbs are more energy efficient and aesthetically pleasing due to the
    3   advantages conferred by the inventions of the Asserted Patents.*
    4         16.    The United States retail market has demonstrated tremendous
    5   customer demand for the aesthetic, economic, and environmental benefits conferred
    6   by the inventions of the Asserted Patents: while filament LED light bulbs only
    7   became widely available in the United States in about 2014 or 2015, sales of
    8   filament LED light bulbs are expected to exceed $1,000,000,000 in the United
    9   States in 2019.*
   10         17.    Unfortunately, the filament LED light bulb industry has stolen The
   11   Regents’ patented technology with utter disregard for The Regents’ patent rights.
   12   Substantially all of the infringing filament LED light bulbs The Regents has found
   13   on the retail market in the United States reflect China as the country of origin.
   14         18.    For that reason, among others, The Regents seeks relief in this case for
   15   retail sales of infringing filament LED light bulbs in the United States, where
   16   consumers pay a premium over comparable incandescent light bulbs because of the
   17   benefits of the inventions claimed in the Asserted Patents. As a major retailer in the
   18   United States, the Defendant has the means and responsibility to ensure the
   19   compliance of its supply chain with applicable laws. However, the Defendant has
   20   not upheld that responsibility with respect to filament LED light bulbs and instead
   21   has provided an illegal outlet for infringing products from unlicensed foreign
   22   sources, depriving The Regents of compensation to which it is lawfully entitled for
   23   the use of the inventions claimed in the Asserted Patents.
   24                                         PARTIES
   25         19.    The Regents is a California constitutional corporation with a principal
   26   place of business in Oakland, California, and is the owner of all substantial rights in
   27   the Asserted Patents. The Regents is charged with the duty of administering the
   28   University of California as a public trust, pursuant to Article IX Section 9 of the
                                                  -5-
                                           COMPLAINT
Case 2:19-cv-06572-PSG-RAO Document 2-1 Filed 07/30/19 Page 8 of 18 Page ID #:221



    1   California Constitution. UC Santa Barbara is an internationally recognized
    2   pioneering research institution located in the Central District of California and is
    3   one of the ten campuses that make up the University of California System. All
    4   University of California actions are done in The Regents’ name, including owning
    5   property such as patents and other intellectual property and entering into contracts.
    6         20.    The Defendant is a Minnesota corporation with corporate headquarters
    7   in Minneapolis, Minnesota, and with numerous retail stores located in the Central
    8   District of California. The Defendant is registered to do business in California and
    9   has appointed as its registered agent for service of process C T Corporation System
   10   at 818 West 7th Street, Suite 930, Los Angeles, California 90017.
   11                             JURISDICTION AND VENUE
   12         21.    As alleged in Paragraph 1 pursuant to Central District of California
   13   L.R. 8-1, this Court has original and exclusive subject matter jurisdiction pursuant
   14   to 28 U.S.C. §§ 1331 and 1338(a).
   15         22.    This Court has personal jurisdiction over the Defendant because its
   16   contacts with the Central District of California are significant and pervasive and
   17   directly give rise to part of this dispute. The Defendant has numerous regular and
   18   established retail stores located throughout the Central District of California.
   19         23.    Venue is proper in the Central District of California under 28 U.S.C. §
   20   1400(b) because the Defendant has engaged in infringement of the Asserted
   21   Patents, and has numerous regular and established retail store locations, throughout
   22   the Central District of California. For example, attached as Exhibit B is a copy of a
   23   receipt for infringing sales by the Defendant on May 22, 2019, at Target store
   24   #1362 located at 1800 W. Empire Ave., Burbank, California 91504.
   25           UC SANTA BARBARA’S WORLD CLASS LED RESEARCH
   26         24.    UC Santa Barbara proudly counts among its current and late faculty
   27   six Nobel Laureates, one Fields Medal recipient, twenty-nine members of the
   28   National Academy of Sciences, twenty-seven members of the National Academy of
                                             -6-
                                           COMPLAINT
Case 2:19-cv-06572-PSG-RAO Document 2-1 Filed 07/30/19 Page 9 of 18 Page ID #:222



    1   Engineering, and thirty-one members of the Academy of Arts and Sciences.
    2   UC Santa Barbara receives over $180,000,000 per year to support its research
    3   efforts from both public and private sources.
    4         25.    UC Santa Barbara also is the home of a world-renowned Materials
    5   Department that is dedicated to solving tomorrow’s problems in electronic and
    6   photonic materials, inorganic materials, macromolecular and biomolecular
    7   materials, and structural materials. UC Santa Barbara’s Materials Department has
    8   consistently ranked in the top two in the nation in various studies, including by the
    9   National Research Council and U.S. News & World Report. In addition, according
   10   to Thomson Reuters, Materials research at UC Santa Barbara ranks second in the
   11   world in terms of citation impact—a method for comparing the quality of research.
   12   The citing of a scholar’s research (as represented by a published scientific paper) in
   13   another researcher’s published work is viewed as a strong indication of the
   14   importance of the original work and the influence it might have.
   15         26.    UC Santa Barbara’s Materials Department has nine separate affiliated
   16   research centers, including the California NanoSystems Institute, the Center for
   17   Multifunctional Materials and Structures, the Center for Stem Cell Biology and
   18   Engineering, the Dow Materials Institute, the Institute for Collaborative
   19   Biotechnologies, the Institute for Energy Efficiency, the Materials Research
   20   Laboratory, the Mitsubishi Chemical Center for Advanced Materials, and the Solid
   21   State Lighting and Energy Electronics Center (“SSLEEC”).
   22         27.    SSLEEC is the home of nearly two decades of visionary research into
   23   solid state lighting and power switching. Recognizing the need for energy-efficient
   24   lighting technologies, The Regents, along with industry partners, has funded
   25   groundbreaking research at SSLEEC and its predecessor entities that have led to
   26   more energy-efficient solutions for lighting, cell phones, computers, appliances,
   27   automobiles, industrial equipment, and power distribution systems. SSLEEC
   28   research helps solve some of the world’s most critical problems by meaningfully
                                               -7-
                                           COMPLAINT
Case 2:19-cv-06572-PSG-RAO Document 2-1 Filed 07/30/19 Page 10 of 18 Page ID #:223



    1   reducing energy consumption and waste associated with light bulbs and other
    2   necessities of daily life.
    3          28.    SSLEEC consists of approximately a dozen faculty members, thirty
    4   graduate students, and twenty staff, including internationally recognized researchers
    5   and visiting scholars. The faculty and staff of SSLEEC and its predecessors have
    6   published thousands of peer-reviewed publications and have amassed a portfolio of
    7   over 250 issued patents. Since its inception, SSLEEC has conferred approximately
    8   100 Ph.D. degrees.
    9          29.    Professor Shuji Nakamura is a tenured professor at UC Santa Barbara,
   10   a co-Director of SSLEEC, and an inventor of each of the Asserted Patents. In 2014,
   11   Professor Nakamura was honored as the co-recipient of the Nobel Prize in Physics.
   12   He began researching high-efficiency blue LEDs (which are necessary to create
   13   white light with LEDs) in the late 1980’s, and his former employer began selling
   14   white LEDs enabled by his invention in the mid-1990’s. In addition to the 2014
   15   Nobel Prize in Physics, Professor Nakamura has received numerous other awards
   16   for his work in the field of LED lighting, including the Nishina Memorial Award
   17   (1996), the Materials Research Society Medal Award (1997), the Institute of
   18   Electrical and Electronics Engineers Jack A. Morton Award (1998), the British
   19   Rank Prize (1998), the Benjamin Franklin Medal Award (2002), the Millennium
   20   Technology Prize (2006), the Czochralski Award (2007), the Prince of Asturias
   21   Award for Technical Scientific Research (2008), The Harvey Award (2009), and
   22   the Technology & Engineering Emmy Award (2012) awarded by The National
   23   Academy of Television Arts & Sciences (NATAS). He was elected as a fellow of
   24   the U.S. National Academy of Engineering in 2003. He received the 2014 Order of
   25   Culture Award in Japan and was inducted into the National Inventors Hall of Fame
   26   in 2015. That same year, Professor Nakamura received the Charles Stark Draper
   27   Prize for Engineering and the Global Energy Prize in Russia. In July 2016, he was
   28   elected to Academia Sinica, Taiwan’s preeminent research institution. Professor
                                              -8-
                                          COMPLAINT
Case 2:19-cv-06572-PSG-RAO Document 2-1 Filed 07/30/19 Page 11 of 18 Page ID #:224



    1   Nakamura has been a professor at UC Santa Barbara since 2000 and is an inventor
    2   of more than 200 United States patents in addition to over 175 Japanese patents. He
    3   has published over 550 papers in his field.
    4         30.    Professor Steven DenBaars is a tenured professor at UC Santa Barbara,
    5   a co-Director of SSLEEC, and an inventor of each of the Asserted Patents.
    6   Professor DenBaars is The Mitsubishi Chemical Professor in Solid State Lighting
    7   & Display at UC Santa Barbara. Prior to UC Santa Barbara, he was an engineer at
    8   Hewlett-Packard Optoelectronics, where he contributed to the growth and
    9   fabrication of visible LEDs, focusing specifically on high brightness red LEDs. He
   10   joined UC Santa Barbara in 1991 and helped pioneer the field of solid-state
   11   lighting, including the first United States university demonstration of a Blue
   12   Gallium Nitride laser diode. Professor DenBaars is the recipient of the National
   13   Scientist Foundation Young Investigator Award (1994), the Institute of Electrical
   14   and Electronics Engineering Fellow Award (2005) and the IEEE Aron Kressel
   15   Award (2010). Professor DenBaars is a fellow of the National Academy of
   16   Engineering (NAE) and the National Academy of Inventors (NAI). He has
   17   published over 800 papers and is an inventor of over 175 patents.
   18         31.    Professor James Speck co-founded SSLEEC with Professors Shuji
   19   Nakamura and Steven DenBaars and is an inventor of one of the Asserted Patents.
   20   Professor Speck has been a member of the UC Santa Barbara faculty since 1990.
   21   He holds the Seoul Semiconductor Chair in Solid State Lighting at UC Santa
   22   Barbara. Professor Speck is a member of the Materials Research Society, the
   23   American Physical Society, and the Microscopy Society of America. Professor
   24   Speck received the Quantum Device Award from the International Symposium on
   25   Compound Semiconductors in 2007, was named an inaugural Materials Research
   26   Society Fellow in 2008, and received the Japanese Journal of Applied Physics Best
   27   Paper Award in 2008. In 2009, he became an American Physical Society Fellow. In
   28   2010, he received the IEEE Photonics Society Aron Kressel Award for his work on
                                              -9-
                                           COMPLAINT
Case 2:19-cv-06572-PSG-RAO Document 2-1 Filed 07/30/19 Page 12 of 18 Page ID #:225



    1   nonpolar and semipolar Gallium Nitride-based materials and devices. Professor
    2   Speck has authored over 600 papers and is an inventor of over 100 patents.
    3            32.   Research at SSLEEC and its predecessor entities has resulted in major
    4   technological breakthroughs in the field of solid state lighting. This research has
    5   also led to numerous successful startup companies that have created hundreds of
    6   jobs.
    7            33.   For example, in 2007, researchers at SSLEEC’s predecessor fabricated
    8   a gallium nitride-based LED with the highest efficiency and output power ever
    9   reported at the time. They achieved this feat by developing an LED based on non-
   10   polar gallium nitride, which has a crystal structure arranged in the m-plane, rather
   11   than the conventional c-plane gallium nitride LEDs known at the time. These non-
   12   polar gallium nitride LEDs were more efficient and able to handle higher currents
   13   than anything available at the time.
   14            34.   As another example, in 2012, researchers at SSLEEC’s predecessor
   15   achieved the world’s first violet non-polar vertical-cavity surface-emitting laser
   16   (“VCSEL”), which was based on m-plane gallium nitride semiconductors. These
   17   VCSELs were able to operate at room temperature and provide high optical gain,
   18   which increases optical efficiency. This breakthrough also could result in greatly
   19   reduced manufacturing costs, to be used in a variety of applications including
   20   lighting, displays, sensors, and any technology that requires energy efficiency and a
   21   small form-factor.
   22            35.   Additionally, in 2013, SSLEEC researchers, including Professor
   23   DenBaars, developed guidelines to make it possible to optimize phosphors—a key
   24   component in white LED lighting—allowing for brighter, more efficient lights.
   25   This breakthrough put high-efficiency, high-brightness, solid-state lighting on a fast
   26   track.
   27            36.   The filament LED technology covered by the Asserted Patents is
   28   another example of the results of SSLEEC’s groundbreaking research. The Asserted
                                              - 10 -
                                            COMPLAINT
Case 2:19-cv-06572-PSG-RAO Document 2-1 Filed 07/30/19 Page 13 of 18 Page ID #:226



    1   Patents cover some of the important innovations of Professors Nakamura,
    2   DenBaars, and Speck, including those that use transparent LED structures and
    3   packaging to enable filament LED light bulbs.
    4                                  ASSERTED PATENTS
    5         37.    On August 24, 2010, the United States Patent and Trademark Office
    6   duly and properly issued the ’789 patent, which is entitled “Transparent Mirrorless
    7   Light Emitting Diode”. The Regents owns by assignment all rights, title, and
    8   interest in the ’789 patent. A true and correct copy of the ’789 patent is attached as
    9   Exhibit C to this Complaint.
   10         38.    On January 19, 2016, the United States Patent and Trademark Office
   11   duly and properly issued the ’529 patent, which is entitled “Textured Phosphor
   12   Conversion Layer Light Emitting Diode”. The Regents owns by assignment all
   13   rights, title, and interest in the ’529 patent. A true and correct copy of the ’529
   14   patent is attached as Exhibit D to this Complaint.
   15         39.    On January 2, 2018, the United States Patent and Trademark Office
   16   duly and properly issued the ’464 patent, which is entitled “Light Emitting Diode
   17   With Light Extracted From Front And Back Sides Of A Lead Frame”. The Regents
   18   owns by assignment all rights, title, and interest in the ’464 patent. A true and
   19   correct copy of the ’464 patent is attached as Exhibit E to this Complaint.
   20         40.    On February 26, 2019, the United States Patent and Trademark Office
   21   duly and properly issued the ’916 patent, which is entitled “Transparent Light
   22   Emitting Diodes”. The Regents owns by assignment all rights, title, and interest in
   23   the ’916 patent. A true and correct copy of the ’916 patent is attached as Exhibit F
   24   to this Complaint.
   25            DEFENDANT’S KNOWLEDGE OF ASSERTED PATENTS
   26         41.    The Defendant has had actual knowledge of the ’789 and ’529 patents
   27   since no later than December 26, 2017, the date the Defendant received the notice
   28
                                                 - 11 -
                                            COMPLAINT
Case 2:19-cv-06572-PSG-RAO Document 2-1 Filed 07/30/19 Page 14 of 18 Page ID #:227



    1   of infringement attached as Exhibit A, according to the certified mail return receipt
    2   included in Exhibit A.
    3                                 ACCUSED PRODUCTS
    4         42.     Each product listed below, which are reflected on the receipt attached
    5   as Exhibit B, and every other product that includes a filament LED component not
    6   more than colorably different from the filament LED components in the products
    7   listed below (collectively, the “Accused Products”), meets each and every
    8   limitation of at least one claim of each of the Asserted Patents, literally or by
    9   equivalents:*
   10          Threshold Dimmable Edison LED Vintage Style Bulb,
   11               Model ST19/LEDG2/TAR, DPCI XXX-XX-XXXX,
   12          Threshold Dimmable Globe LED Vintage Style Bulb,
   13               Model G30/LEDG2/TAR, DPCI XXX-XX-XXXX, and
   14          Threshold Dimmable Tubular LED Vintage Style Bulb 2-pack,
   15               Model T1040/LED/2/TAR, DPCI XXX-XX-XXXX.
   16         43.     The Regents needs discovery from the Defendant to identify all of the
   17   Accused Products that the Defendant has used, offered to sell, sold, or imported
   18   into the United States and for which The Regents will seek relief in this case.
   19         44.     Each of the Accused Products listed above is labeled on the product or
   20   packaging with China as the country of origin.
   21                  CLAIM I: INFRINGEMENT OF THE ’789 PATENT
   22         45.     The Regents repeats and realleges the allegations of the foregoing
   23   Paragraphs 1 through 44 as if fully set forth herein.
   24         46.     The Defendant has infringed at least one claim of the ’789 patent
   25   under 35 U.S.C. §§ 271(a) and/or 271(g), literally and/or under the doctrine of
   26   equivalents, in connection with using, offering to sell, selling, and/or importing into
   27   the United States the Accused Products.
   28         47.     Attached as Exhibit G is a claim chart demonstrating infringement of
                                                 - 12 -
                                            COMPLAINT
Case 2:19-cv-06572-PSG-RAO Document 2-1 Filed 07/30/19 Page 15 of 18 Page ID #:228



    1   representative claims of the ’789 patent by a representative Accused Product sold
    2   by the Defendant, namely, the Threshold Dimmable Edison LED Vintage Style
    3   Bulb, Model ST19/LEDG2/TAR, DPCI XXX-XX-XXXX. Exhibit G is for illustrative
    4   pleading purposes only and is not intended to limit the patent claims asserted or the
    5   Accused Products at issue in this case. Subject to receiving discovery from the
    6   Defendant regarding all of the Accused Products it has used, offered to sell, sold, or
    7   imported into the United States, The Regents will disclose its contentions regarding
    8   the claims of the ’789 patent that are infringed and the Accused Products for which
    9   The Regents seeks relief.
   10         48.    The Defendant’s infringement of the ’789 patent has caused and will
   11   continue to cause The Regents substantial monetary harm, for which The Regents is
   12   entitled to receive compensatory damages in an amount to be determined at trial,
   13   but in no event less than a reasonable royalty.
   14                CLAIM II: INFRINGEMENT OF THE ’529 PATENT
   15         49.    The Regents repeats and realleges the allegations of the foregoing
   16   Paragraphs 1 through 48 as if fully set forth herein.
   17         50.    The Defendant has infringed at least one claim of the ’529 patent
   18   under 35 U.S.C. §§ 271(a) and/or 271(g), literally and/or under the doctrine of
   19   equivalents, in connection with using, offering to sell, selling, and/or importing into
   20   the United States the Accused Products.
   21         51.    Attached as Exhibit H is a claim chart demonstrating infringement of
   22   representative claims of the ’529 patent by a representative Accused Product sold
   23   by the Defendant, namely, the Threshold Dimmable Edison LED Vintage Style
   24   Bulb, Model ST19/LEDG2/TAR, DPCI XXX-XX-XXXX. Exhibit H is for illustrative
   25   pleading purposes only and is not intended to limit the patent claims asserted or the
   26   Accused Products at issue in this case. Subject to receiving discovery from the
   27   Defendant regarding all of the Accused Products it has used, offered to sell, sold, or
   28   imported into the United States, The Regents will disclose its contentions regarding
                                               - 13 -
                                           COMPLAINT
Case 2:19-cv-06572-PSG-RAO Document 2-1 Filed 07/30/19 Page 16 of 18 Page ID #:229



    1   the claims of the ’529 patent that are infringed and the Accused Products for which
    2   The Regents seeks relief.
    3         52.    The Defendant’s infringement of the ’529 patent has caused and will
    4   continue to cause The Regents substantial monetary harm, for which The Regents is
    5   entitled to receive compensatory damages in an amount to be determined at trial,
    6   but in no event less than a reasonable royalty.
    7               CLAIM III: INFRINGEMENT OF THE ’464 PATENT
    8         53.    The Regents repeats and realleges the allegations of the foregoing
    9   Paragraphs 1 through 52 as if fully set forth herein.
   10         54.    The Defendant has infringed at least one claim of the ’464 patent
   11   under 35 U.S.C. §§ 271(a) and/or 271(g), literally and/or under the doctrine of
   12   equivalents, in connection with using, offering to sell, selling, and/or importing into
   13   the United States the Accused Products.
   14         55.    Attached as Exhibit I is a claim chart demonstrating infringement of
   15   representative claims of the ’464 patent by a representative Accused Product sold
   16   by the Defendant, namely, the Threshold Dimmable Edison LED Vintage Style
   17   Bulb, Model ST19/LEDG2/TAR, DPCI XXX-XX-XXXX. Exhibit I is for illustrative
   18   pleading purposes only and is not intended to limit the patent claims asserted or the
   19   Accused Products at issue in this case. Subject to receiving discovery from the
   20   Defendant regarding all of the Accused Products it has used, offered to sell, sold, or
   21   imported into the United States, The Regents will disclose its contentions regarding
   22   the claims of the ’464 patent that are infringed and the Accused Products for which
   23   The Regents seeks relief.
   24         56.    The Defendant’s infringement of the ’464 patent has caused and will
   25   continue to cause The Regents substantial monetary harm, for which The Regents is
   26   entitled to receive compensatory damages in an amount to be determined at trial,
   27   but in no event less than a reasonable royalty.
   28
                                                - 14 -
                                           COMPLAINT
Case 2:19-cv-06572-PSG-RAO Document 2-1 Filed 07/30/19 Page 17 of 18 Page ID #:230



    1               CLAIM IV: INFRINGEMENT OF THE ’916 PATENT
    2         57.    The Regents repeats and realleges the allegations of the foregoing
    3   Paragraphs 1 through 56 as if fully set forth herein.
    4         58.    The Defendant has infringed at least one claim of the ’916 patent
    5   under 35 U.S.C. §§ 271(a) and/or 271(g), literally and/or under the doctrine of
    6   equivalents, in connection with using, offering to sell, selling, and/or importing into
    7   the United States the Accused Products.
    8         59.    Attached as Exhibit J is a claim chart demonstrating infringement of
    9   representative claims of the ’916 patent by a representative Accused Product sold
   10   by the Defendant, namely, the Threshold Dimmable Edison LED Vintage Style
   11   Bulb, Model ST19/LEDG2/TAR, DPCI XXX-XX-XXXX. Exhibit J is for illustrative
   12   pleading purposes only and is not intended to limit the patent claims asserted or the
   13   Accused Products at issue in this case. Subject to receiving discovery from the
   14   Defendant regarding all of the Accused Products it has used, offered to sell, sold, or
   15   imported into the United States, The Regents will disclose its contentions regarding
   16   the claims of the ’916 patent that are infringed and the Accused Products for which
   17   The Regents seeks relief.
   18         60.    The Defendant’s infringement of the ’916 patent has caused and will
   19   continue to cause The Regents substantial monetary harm, for which The Regents is
   20   entitled to receive compensatory damages in an amount to be determined at trial,
   21   but in no event less than a reasonable royalty.
   22                                 PRAYER FOR RELIEF
   23         WHEREFORE, The Regents respectfully requests the Court to enter
   24   judgment in favor of The Regents and against the Defendant as to all claims
   25   asserted herein as follows:
   26         A.     Granting a judgment that the Defendant has infringed the Asserted
   27   Patents in violation of 35 U.S.C. §§ 271(a) and/or 271(g);
   28         B.     Ordering the Defendant to pay to The Regents damages adequate to
                                              - 15 -
                                           COMPLAINT
Case 2:19-cv-06572-PSG-RAO Document 2-1 Filed 07/30/19 Page 18 of 18 Page ID #:231



    1   compensate for the infringement, but in no event less than a reasonable royalty for
    2   the use made of the patented inventions by the Defendant, together with pre-
    3   judgment and post-judgment interest and costs as fixed by the Court, in accordance
    4   with 35 U.S.C. § 284; and
    5         C.     Granting The Regents such other and further relief as this Court may
    6   deem just and proper.
    7                                    JURY DEMAND
    8         Pursuant to Federal Rule of Civil Procedure 38 and Central District of
    9   California L.R. 38-1, The Regents demands a trial by jury on all issues so triable.
   10
   11    Dated: July 30, 2019                NIXON PEABODY LLP
   12
   13                                        By: /s/ Shawn G. Hansen
                                                Shawn G. Hansen
   14
                                                 Attorneys for Plaintiff
   15                                            THE REGENTS OF THE
                                                 UNIVERSITY OF CALIFORNIA
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                - 16 -
                                           COMPLAINT
